DETAILED ACTION
Response to Amendment
The amendment was received on 12/18/20. Claims 1,3 and 7-25 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 





(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a synthesizer unit that is adapted to receive…and perform further processing” 


in claims 1,7 and 13 because the claimed “receive” is modified via structure 

via “receive…by the at least one processor”.




not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Accordingly: 
The claim “unit” (as in “a synthesizer unit” in claim 1, line 10) is interpreted in light of applicant’s disclosure as one of skill in the art would reach and in view of MPEP 2111 and NOT interpreted under 35 USC 112(f) and in view of applicant’s remarks of 12/18/20, page 8:
“I.    Claim Interpretation

Applicant recognizes that 35 U.S.C. § 112(f) has not been invoked in the instant Office Action. Therefore, Applicant agrees that, pursuant to MPEP 2111, the present claims must be "given their broadest reasonable interpretation consistent with the specification." In regard to broadest reasonable interpretation, MPEP 2111 explains:

[T]he meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.

(Emphasis added) (citing In re Cortright, 165 F.3d 1353, 1359 (Fed. Cir. 1999)).”



The claimed comma “,” (as in any one comma “,” in “recognize one or more spatial and temporal patterns of the at least one object in regard to the sporting activity, analyze the one or more spatial and temporal patterns to determine one or more sporting activity events of the sporting activity and one or more event characterizations associated with the one or more sporting activity events, and generate a profile dataset” in claim 1, lines 14-18) is interpreted in light of applicant’s disclosure and definition thereof via Dictonary.com wherein all of the definition is equally applicable:
comma
noun
1	the sign (,), a mark of punctuation used for indicating a division in a sentence, as in setting off a word, phrase, or clause, especially when such a division is accompanied by a slight pause or is to be noted in order to give order to the sequential elements of the sentence. It is also used to separate items in a list, to mark off thousands in numerals, to separate types or levels of information in bibliographic and other data, and, in Europe, as a decimal point.

wherein “list” is defined:
list1
noun
1	a series of names or other items written or printed together in a meaningful grouping or sequence so as to constitute a record:
	a list of members.
2	list price.
3	Computers. a series of records in a file.
4	a complete record of stocks handled by a stock exchange.
5	all of the books of a publisher that are available for sale.
6	Digital Technology. listserv:
Please unsubscribe me from the list.





emphasis added “order”:
“The above detailed descriptions of embodiments of the invention are not intended to be exhaustive or to limit the invention to the precise form disclosed above. Although specific embodiments of, and examples for, the invention are described above for illustrative purposes, various equivalent modifications are possible within the scope of the invention, as those skilled in the relevant art will recognize. For example, while steps are presented in a given order, alternative embodiments may perform steps in a different order. The various embodiments described herein can also be combined to provide further embodiments.
In general, the terms used in the following claims should not be construed to limit the invention to the specific embodiments disclosed in the specification, unless the above detailed description explicitly defines such terms. While certain aspects of the invention are presented below in certain claim forms, the inventors contemplate the various aspects of the invention in any number of claim forms. Accordingly, the inventors reserve the right to add additional claims after filing the application to pursue such additional claim forms for other aspects of the invention.”

	Thus the broadest reasonable interpretation of claim 1’s last limitation of “a synthesizer unit” and commas is based on the above.












The claimed “analyze” (as in “analyze the one or more spatial and temporal patterns” in claim 1, lines 15,16) is interpreted in light of applicant’s disclosure as one would reach and via definition thereof via Dictionary.com, wherein definitions 1-5 are equally applicable:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem.
3	to examine carefully and in detail so as to identify causes, key factors, possible results, etc.
4	to subject to mathematical, chemical, grammatical, etc., analysis.
5	to psychoanalyze:
a patient who has been analyzed by two therapists.

wherein “analysis” is defined:
analysis
noun, plural a·nal·y·ses  [uh-nal-uh-seez].
1	the separating of any material or abstract entity into its constituent elements (opposed to synthesis).
2	this process as a method of studying the nature of something or of determining its essential features and their relations:
the grammatical analysis of a sentence.
3	a presentation, usually in writing, of the results of this process:
The paper published an analysis of the political situation.
4	a philosophical method of exhibiting complex concepts or propositions as compounds or functions of more basic ones.
5	Mathematics.
a	an investigation based on the properties of numbers.
b	the discussion of a problem by algebra, as opposed to geometry.
c	the branch of mathematics consisting of calculus and its higher developments.
d	a system of calculation, as combinatorial analysis or vector analysis.
e	a method of proving a proposition by assuming the result and working backward to something that is known to be true. Compare synthesis (def. 4).


The claimed “sporting activity events” (as in “determine one or more sporting activity events” in claim 1, line 16 with no disclosed slash between “activity events”) is interpreted as one would reach given applicant’s disclosure under the broadest reasonable interpretation.
The claimed “events” (as in “determine one or more sporting activity events” in claim 1, line 16) is interpreted as one would reach given applicant’s disclosure and via definition thereof via Dictionary.com wherein definitions 1-5 are equally applicable, emphasis added to definition 3:
event
noun
1	something that happens or is regarded as happening; an occurrence, especially one of some importance.
2	the outcome, issue, or result of anything:
The venture had no successful event.
3	something that occurs in a certain place during a particular interval of time.
4	Physics. in relativity, an occurrence that is sharply localized at a single point in space and instant of time.: Compare world point.
5	Sports. any of the contests in a program made up of one sport or of a number of sports:
The broad jump event followed the pole vault.

wherein “occurs” is defined, wherein definitions 1-3 are equally applicable, emphasis  added “appear”:
occur
verb (used without object), oc·curred, oc·cur·ring.
1	to happen; take place; come to pass:
When did the accident occur?
2	to be met with or found; present itself; appear.
3	to suggest itself in thought; come to mind (usually followed by to):
An idea occurred to me.




The claimed “characterizations” (as in “determine one or more sporting activity events of the sporting activity and one or more event characterizations associated with the one or more sporting activity events” in claim 1, lines 16-18) is interpreted in light of applicant’s disclosure as one of skill in the art would reach and definitions thereof via Dictionary.com, definitions 1,2 ,3 that are equally applicable:
characterization
noun
1	portrayal; description:
the actor's characterization of a politician.
2	the act of characterizing or describing the individual quality of a person or thing.
3	the creation and convincing representation of fictitious characters, as in a literary work.

wherein “characterizing” is defined:
characterize
verb (used with object), char·ac·ter·ized, char·ac·ter·iz·ing.
1	to mark or distinguish as a characteristic; be a characteristic of:
Rich metaphors characterize his poetry.
2	to describe the character or individual quality of:
He characterized her in a few well-chosen words.
3	to attribute character to:
to characterize him as a coward.

wherein “description” is defined:
noun
1	a statement, picture in words, or account that describes; descriptive representation.
2	the act or method of describing.
3	sort; kind; variety:
dogs of every description.
4	Geometry. the act or process of describing a figure.





The claimed “profile” (as in “generate a profile dataset” in claim 1, line 18) is interpreted in light of applicant’s disclosure and definitions thereof via Dictionary.com wherein definitions 1-13 are equally applicable:
profile, noun
1	the outline or contour of the human face, especially the face viewed from one side.
2	a picture or representation of the side view of a head.
3	an outlined view, as of a city or mountain.
4	an outline of an object, as a molding, formed on a vertical plane passed through the object at right angles to one of its principal horizontal dimensions.
4	a drawing or the like representing this.
6	Surveying. a vertical section of the ground surface taken parallel to a survey line. Compare cross section (def 6).
7	a verbal, arithmetical, or graphic summary or analysis of the history, status, etc., of a process, activity, relationship, or set of characteristics: a biochemical profile of a patient's blood; a profile of national consumer spending.
8	an informal biography or a concisely presented sketch of the life and character of a person.
9	Digital Technology. the personal details, images, user statistics, social media timeline, etc., that an individual creates and associates with a username or online account.
10	a set of characteristics or qualities that identify a type or category of person or thing:
a profile of a typical allergy sufferer.
11	the look, configuration, or lines of something:
cars with a modern profile.
12	degree of noticeability; visibility.
13	Psychology. a description of behavioral and personality traits of a person compared with accepted norms or standards.












Response to Arguments

Applicant’s arguments, see remarks, pages 8,9, emphasis added:
“With respect to the assertion at page 3 of the Office Action regarding the "claimed comma ',"' Applicant respectfully submits that the emphasis added to the definition of comma at page 3 of the Office Action at least potentially limits or compromises the scope of the claims afforded under MPEP 2111. For example, the Office Action emphasizes using commas "to give order to the sequential elements of the sentence" but does not emphasize using commas "to separate items in a list." However, it would be reasonable for one of ordinary skill in the art to interpret at least some of the recited commas as separating items in a list without giving any particular order to the them. Indeed, unless expressly specified or otherwise required, it would be reasonable for one of ordinary skill in the art to execute or perform the recited operations in any order (e.g., before, contemporaneously with, or after another operation). (See, e.g., Interactive Gift Express, Inc. v. Compuserve Inc., 256 F.3d 1323, 1342 (Fed. Cir. 2001) ("Unless the steps of a method actually recite an order, the steps are not ordinarily construed to require one."); see also MPEP 2111 (citing Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371 (Fed. Cir. 2003)). Accordingly, Applicant respectfully submits that the emphasis added to the definition of comma is unnecessary and improper.”

, filed 12/18/20, with respect to the claim interpretation of the comma “,” have been fully considered and are persuasive.  The claim interpretation of comma “,” has been withdrawn and re-cast wherein “list” is defined via Dictionary.com:
 list1
noun
1	a series of names or other items written or printed together in a meaningful grouping or sequence so as to constitute a record:
	a list of members.
2	list price.
3	Computers. a series of records in a file.
4	a complete record of stocks handled by a stock exchange.
5	all of the books of a publisher that are available for sale.
6	Digital Technology. listserv:
Please unsubscribe me from the list.






emphasis added “order”:
“The above detailed descriptions of embodiments of the invention are not intended to be exhaustive or to limit the invention to the precise form disclosed above. Although specific embodiments of, and examples for, the invention are described above for illustrative purposes, various equivalent modifications are possible within the scope of the invention, as those skilled in the relevant art will recognize. For example, while steps are presented in a given order, alternative embodiments may perform steps in a different order. The various embodiments described herein can also be combined to provide further embodiments.
In general, the terms used in the following claims should not be construed to limit the invention to the specific embodiments disclosed in the specification, unless the above detailed description explicitly defines such terms. While certain aspects of the invention are presented below in certain claim forms, the inventors contemplate the various aspects of the invention in any number of claim forms. Accordingly, the inventors reserve the right to add additional claims after filing the application to pursue such additional claim forms for other aspects of the invention.”

The examiner is going to illustrate a difference under 35 USC 103 such that recognize is first, then analyze is second, and then generate is third. The examiner recognizes that the particular order is not required of the claims under the broadest reasonable interpretation and thus any order can be used “(e.g., before, contemporaneously with, or after another operation)”, applicant’s remark, cited above. 
Li (US 8,655,030) appears to analyze first, via fig. 4: “segmentation”, and then appears to recognize and generate simultaneously, via fig. 4:156:115: “Pattern recognition” and contextual “Indexing data”. Thus, the phrase “emphasis added” is used to point out important aspects regarding 35 USC 102 and 103 of the claimed invention leading to allowable subject matter not to de-emphasize other aspects of the claimed invention. 
Accordingly, some of the identified differences (A.-E.) in 35 USC 103 rejection may appear extraneous or not needed under the broadest reasonable interpretation.

Applicants state in page 10:
“For at least the reasons set forth above, Applicant respectfully requests that the assertions at pages 3-7 of the Office Action be withdrawn or clarified for the record.”

	In response the assertions are in view of MPEP, emphasis added: 
“2111    Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]
 CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).

Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).”

and in view of applicant’s disclosure as cited above, reproduced below: 


emphasis added:
“The above detailed descriptions of embodiments of the invention are not intended to be exhaustive or to limit the invention to the precise form disclosed above. Although specific embodiments of, and examples for, the invention are described above for illustrative purposes, various equivalent modifications are possible within the scope of the invention, as those skilled in the relevant art will recognize. For example, while steps are presented in a given order, alternative embodiments may perform steps in a different order. The various embodiments described herein can also be combined to provide further embodiments.
In general, the terms used in the following claims should not be construed to limit the invention to the specific embodiments disclosed in the specification, unless the above detailed description explicitly defines such terms. While certain aspects of the invention are presented below in certain claim forms, the inventors contemplate the various aspects of the invention in any number of claim forms. Accordingly, the inventors reserve the right to add additional claims after filing the application to pursue such additional claim forms for other aspects of the invention.”















Applicant's arguments, page 12:
“While the pattern recognition data 156 of Li may be used to recognize that a football player, a kick, and/or a punt is being shown in the image sequence 310, Applicant respectfully submits that the recognition is merely at a technical, image-specific level, e.g., (i) which images contain the objects and (ii) for each image in which an object is shown, which region of the image contains the objects. (See, e.g., column 4, lines 23-35). Notably, Li does not describe or suggest determining a sporting activity event within context of the sporting activity and/or an event characterization that provides meaning to the sporting activity event within context of the sporting activity, as is required by amended claim 1.” 

filed 12/18/20 have been fully considered but they are not persuasive…
	
















“ ‘around 10 people (Adam, Brian .  . . ) watching a live Elton John show on grass under the sky in the Queen's Park.’ ” 

via Li (US Patent 8,655,030):c.7,ll.29-42:
“Consider an example where video signal 110 contains a video broadcast.  Index data 115 that indicates anchor shots and field shots show alternately could indicate a news broadcast; crowd shots and sports shots shown alternately could indicate a sporting event.  Scene information can also be used for rate control, like quantization parameter (QP) initialization at shot transition in encoding.  Index data 115 can be used to generate more high-level motive and contextual descriptions via manual review by human personnel.  For instance, based on results mentioned above, operators could process index data 115 to provide additional descriptors for an image sequence 310 to, for example, describe an image sequence as ‘around 10 people (Adam, Brian .  . . ) watching a live Elton John show on grass under the sky in the Queen's Park.’ 

Thus, Li teaches:
determining (via fig. 22:86 “Search module” with contextual query: “grass” and “show” and “sky”) a sporting activity event (as shown in fig. 16:punt show) within context (via “sky” and “grass” that contextually surrounds said punt show) of the sporting activity (game show) and/or an event characterization (or image features) that provides (via “human person”, such as a commentator: fig. 5:154: “Commentator shot”, viewing the image features such as said “grass” and “sky” and entering “grass” and “sky” as a contextual keyword) meaning (via context of said “contextual descriptions” created by the human person) to the sporting activity event (as shown in fig. 16:punt show) within context (said via “sky” and “grass” that contextually surrounds said punt show such that the punt is within context) of the sporting activity (game show).

Applicant's arguments, page 13:
“Consequently, even if the "teaching of golf features via said 'features within the holes (e.g., greens and hazards)' as shown in Bonito's figures 3 and 4 and 'distance to pin or other features on the golf hole' as shown in Bonito's fig. 3: 'DISTANCE TO PIN 438 YDS.' [were modified] by recognition of the features via Li's teaching of said fig. 4:156: 'Pattern recognition data"' as suggested at page 34 of the Office Action, Applicant respectfully submits that the resultant modification would not describe or suggest the apparatus of claim 1 as amended. Rather, the resultant modification would merely be a mobile terminal 101 (of Bonito) that displays an electronic score card and uses pattern recognition data 156 (of Li) to determine (i) which images contain objects and (ii) for each image in which an object is shown, which region of the image contains the objects. (See, e.g., Li at column 4, lines 23-35). As a result, even if, arguendo, the pattern recognition data 156 were used to recognize golf features, such recognition would be merely at a technical, image-specific level.”

filed 12/18/20 have been fully considered but they are not persuasive.
The examiner respectfully disagrees since the resultant modification would result in searching or determining of a golf-show within the context of sky or grass or water or sand of a golf-show by using a contextual query surround the golf-show event: (“show” and “sky” and “grass” and “sand” and “golf” not “water” not “sand” not “crowd” not “house” not “trees” not “Sun” not “stars”) via the contextual descriptors recorded, such as by a commentator of the golf show viewing imaging golf-features, such as green grass, and talking about the Sun being covered by clouds. Accordingly, the modification describes or suggests the apparatus of claim 1 as amended.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions below.
Claims 1, 13-16, 21 and 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030 with priority to 4/18/12 via provisional application 61/635,034). 
Claims 1-6 (some are canceled) and 13-20 and 21-24 (new) are given the priority date of 5/4/12 of applicant’s provisional application 61/624,454. 
Claims 7-12 (via claim 7, penultimate line “overlay”) are not given the date 5/4/12 and instead given the date 3/15/13 of provisional application 61/790,641 (page 42: “Graphical Overlay”: fig. 22).
Regarding claim 1, Bonito teaches an apparatus, comprising:

“[0037] In another embodiment, the mobile terminal display 209 may display the location 326 of the golfer's golf ball (or the locations of multiple golf balls, such as during a tournament or where two or more players are collectively using the same mobile terminal 101) on the displayed hole 314 or course.  For example, each golf ball may include an internal microchip that transmits a location signal either responsive to an external excitation signal (e.g., transmitted by the mobile terminal 101, golf car, or a base transceiver site 103a-103c) or otherwise.  The fixed wireless subsystem 103 or another location-determining system receives the location signal and determines the 
location of the ball using triangulation or other location-determining techniques.  The fixed wireless subsystem 103 may then transmit a message containing the location of the golf ball to the mobile terminal 101 to enable the mobile terminal 101 to indicate the golf ball's location on the display 209.  One such microchip-embedded golf ball and golf ball location methodology is disclosed in U.S.  Pat.  No. 6,524,199, which is incorporated herein by this reference as if fully set forth herein.  The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and 
therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”)













at least one camera (fig. 1:111: “a video camera” or “camera… phone or PDA”, cited below), wherein the at least one camera (fig. 1:111 or camera phone or PDA) is specially adapted to record video information regarding the at least one object during the sporting activity (as shown in fig. 4), and generate video signals corresponding to the at least one object (being tracked during play via:
“[0023] The present invention can be more readily understood with reference to 
FIGS. 1-4, in which like reference numerals designate like items.  FIG. 1 depicts an exemplary golf scoring, reporting and marketing system 100 in accordance with one embodiment of the present invention.  The depicted system 100 includes a mobile terminal 101, a fixed wireless subsystem 103, and a local server 105.  The system 100 may also optionally include a kiosk 107 coupled to the local server 105, a Global Positioning Satellite (GPS) system receiver 109 coupled to or incorporated in the mobile terminal 101, and/or a video camera 111 coupled to or incorporated in the mobile terminal 101...”
“[0025] In one embodiment, the mobile terminal 101 includes a receiver 201, one or more antennas 202 (one shown), a transmitter 203, a processing device 205, memory 207, a monitor or display 209, and a user interface 211, as illustrated in block diagram form in FIG. 2.  The mobile terminal 101 may also optionally include the GPS receiver 109 and/or the camera 111 instead of being connected to those devices through external cabling or other connections. The mobile terminal 101 may further include a short range transceiver 215 (or, alternatively, a separate short-range transmitter and receiver) and associated antenna 217 (e.g., that operate according to the Bluetooth wireless standard or any other short-range wireless technology) to allow information to be exchanged in local proximity to the mobile terminal 101.  For example, information stored in the memory 207 may be uploaded into a cell phone, personal digital assistant (PDA), digital camera or other personal communication device carried and operated by one of the golfers via the short range transceiver 215 and antenna 217.  Alternatively or additionally, information contained in the golfer's personal communication device (e.g., a video of the golfer's golf swing as captured by a video camera embedded in the golfer's cell phone or PDA) may be downloaded to the mobile terminal 101 via the short range transceiver 215 and antenna 217 for display on the mobile terminal's display 209 or for any other use…”), and



	at least one processor (represented in fig. 2:205: “PROCESSING DEVICE”) that analyzes (corresponding to “analyze his or her play”) the video signals (of said video camera) to generate digital positioning data (corresponding to fig. 2:109: “GPS RECEIVER” and via fig. 3: “the location 326 of the golfer's golf ball”, cited above) corresponding to the at least one object (said play of the golfers), and 
B.	generates a data stream (via output arrows to fig. 2:207 and 203) comprising the video signals (of said video camera 111 or camera phone or PDA) and the digital positioning data (said corresponding to fig. 2:109: “GPS RECEIVER” and via fig. 3: “the location 326 of the golfer's golf ball”, cited above via:
 “[0073] Communication of the scores and other information to the golfer enables the golfer to more readily track and analyze his or her play, thereby providing data upon which to base actions for improving play. For example, since the golfer's scores, optional swing video, optional club selection based on pin distance, and/or other information acquired during play are automatically provided to the golfer via email in accordance with the present invention, the golfer can then easily retrieve the information from his email and forward it to the golfer's instructor via email, or burn it on a CD or DVD, for purposes of targeting instruction to improve the golfer's play or for any other reason. Additionally, communicating information to the golfer relating to selected advertisements, such as hyperlinks to web sites at which selected advertisers' goods or services may be purchased, provides a reminder to the golfer regarding potentially desired purchases, as well as providing the advertisers additional opportunities to market their products or services to buyers having already shown a level of interest in their products or services.”); and 

a synthesizer unit (fig. 1:105,117,119,121,123,129 combined via fig. 1:113: “NETWORK”) that is adapted to
receive the data stream (said via output arrows to fig. 2:207 and 203) generated by the at least one processor (represented in fig. 1 as 101: “MOBILE TERMINAL”) and 


recognize one or more spatial and temporal patterns of the at least one object (said being tracked during play) in regard to the sporting activity (said as shown in fig. 4), 



















	analyze the one or more spatial and temporal patterns to determine one or more sporting activity events (said as shown in fig. 4) of the sporting activity (said as shown in fig. 4) within context of the sporting activity and one or more event characterizations (via “features within the holes (e.g., greens and hazards)” as shown in figures 3 and 4 and “distance to pin or other features on the golf hole” as show in fig. 3: “DISTANCE TO PIN 438 YDS.”) that provide meaning to the one or more sporting activity events within context of the sporting activity (said as shown in fig. 4 via:
“[0007] Another computer-based golf car system is disclosed in U.S.  Pat.  No. 
5,689,431.  This patent discloses a player position determining and course management system employing GPS antennas/receivers, computers and monitors 
mounted to golf cars (or handheld units).  The system includes a variety of features, including (i) display of golf course and hole features on the monitor; (ii) determination and display of the position location of golf cars in real time, displayed both in the golf car and at a central location (e.g., clubhouse); (iii) transmission and reception of information between a base station and the golf cars; (iv) a method for mapping the perimeter of the holes and of features within the holes (e.g., greens and hazards); (v) use of error 
correction to correct errors in the actual GPS coordinates received from GPS satellites; (vi) determination of distance from a ball/car location to the green, the pin or any other location on the hole; (vii) the monitoring of the pace of play; (vii) advertising on the golf car monitor with revenue enhancement to the golf course; (ix) tracking of each shot on a map of the course; (x) use of repeaters with directional antennas to overcome obstacles/topography; (xi) advertising on the golf car monitor triggered by entry into a "survey zone" (e.g., an area around the green or tee box) by the golf car; and (xii) furnishing of a golfer's stats for a round to the golfer in hard copy or on disc (e.g., manually or automatically as player drives car away from 18.sup.th green (i.e., out of the 18.sup.th green's "survey zone")).”;

[0009] A further computer-based golf car system is disclosed in U.S.  Patent 
Application Publication No. US 2004/0196181 A1.  This publication discloses a method, apparatus and system for displaying messages to golfers on a golf course, including advertising messages.  The system employs GPS receivers associated with each golf car (or handheld unit), as well as showing distance to pin or other features on the golf hole.), and 

	generate (or bring into existence via “archived” at fig. 1:121) a profile dataset (or any one of “inputted information in a relational database”-record files generated/brought into existence at said fig. 1:121 “in the player profile” such that the stored profile at fig. 1:121 now contains a generated copy of the original inputted information in the relational database-record files originally stored in fig. 2:207 represented in fig. 1 as 101) of the sporting activity (said as shown in fig. 4) and the one or more sporting activity events ("event/activity profile dataset") (or “charity events, amateur events, etc.” represented by said fig. 4) based on the one or more sporting activity (charity) events (said as shown in fig. 4) and the one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in figures 3 and 4 and “distance to pin or other features on the golf hole” as shown in fig. 3: “DISTANCE TO PIN 438 YDS.” or “pin distances” via:
 “[0059] During play of the round of golf, the processing device 205 of the mobile terminal 101 receives and records various inputs entered by the golfer(s) and stores the inputted information in a relational database in memory 207.  For example, in one embodiment, all the information selected or inputted by player one (e.g., JIM) or automatically determined by the processing device 205 to relate to player one's play is stored in memory 207 and associated with player one's ID.  The information input by player one or automatically determined by the processing device 205 to relate to player one's play may include, without limitation, scores obtained during play of the holes in the round of golf, identifications of advertisements selected by the player, club selections and pin distances, course or play notes, par 3 poker card values, Nassau or match play scores, list of refreshments ordered, list of other players in the player's twosome or foursome, amount of time taken to play the round, video of the player's golf swing, game results, video, team photos, pictures of stance views, driving distance, friendly wagers won or lost, etc. All relevant information may be communicated to the host server 129 via the wireless link 127 and the external network 113, and archived in the player profile for future retrieval during or after play.  Similarly, information selected or input by player two (e.g., JANE) or automatically determined by the processing device 205 to relate to player two's play is stored in memory 207 and associated with player two's ID.”

wherein “archived” is defined via Dictionary.com, emphasis added:
archive
noun

a	a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains copies of files for backup or future reference.
b	a collection of digital data stored in this way.
verb (used with object), ar·chived, ar·chiv·ing.
  5	to place or store in an archive:
to vote on archiving the city's historic documents.

copy
noun, 
  1	an imitation, reproduction, or transcript of an original:
a copy of a famous painting.
  6	Computers. an exact duplicate of a file, program, etc.:
Keep a backup copy of the document.

duplicate
noun
  1	a copy exactly like an original.

reproduction
noun
  1	the act or process of reproducing.
  2	the state of being reproduced.
  3	something made by reproducing an original; copy; duplicate:
a photographic reproduction; a reproduction of a Roman vase.

reproduce
verb (used with object), re·pro·duced, re·pro·duc·ing.
  5	to produce, form, make, or bring about again or anew in any manner.

produce
verb (used with object), pro·duced, pro·duc·ing.
1	to bring into existence; give rise to; cause:
to produce steam.











emphasis added:

to place or store in an archive; or

to place or store in a collection of digital data stored in this way; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains copies of files for backup or future reference; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact duplicate of a file, program, etc. of files for backup or future reference; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact a copy exactly like an original of a file, program, etc. of files for backup or future reference; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact imitation, reproduction, or transcript of an original exactly like an original of a file, program, etc. of files for backup or future reference; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact something made by reproducing an original 

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact something made by reproducing an original of an original exactly like an original of a file, program, etc. of files for backup or future reference; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact act or process of to produce, form, make, or bring about again or anew in any manner of an original exactly like an original of a file, program, etc. of files for backup or future reference; or

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact act or process of to bring into existence 

to place or store in a collection of digital data stored in a long-term storage device, as a disk or magnetic tape, or a computer directory or folder that contains an exact act or process of to bring into existence (this is the definition of generate) again or anew in any manner of an original exactly like an original of a file, program, etc. of files for backup or future reference; and


emphasis added:
relational database
noun
1	an electronic database comprising multiple files of related information, usually stored in tables of rows (records) and columns (fields), and allowing a link to be established between separate files that have a matching field, as a column of invoice numbers, so that the two files can be queried simultaneously by the user.; and

“[0048] As an alternative to bidding for advertising space, the ad spaces 303-312 may have fixed advertisement fees payable by the advertisers (e.g., to the network operator) based on the location of the space and the time(s) of display. Additionally, advertisers may choose to display certain ads only at specific hole locations or during particular tournaments or tournament types (e.g., charity events, amateur events, etc.). Further, where advertisers desire to market their products or services to certain groups of golfers, the web portal may allow advertisers to purchase ad time for target marketing. For example, a manufacturer of golf clubs may desire to target one type of club to male golfers in a predetermined handicap range and another type of club to male golfers in a different handicap range. Further, the manufacture may desire to target yet a different club to female golfers. Thus, the portal and local server software may be configured to accommodate the advertiser's target marketing by sending targeted advertisements only to those golfers whose personal profiles meet the requirements set by the advertiser. Such targeted advertising may be sent simultaneously to multiple active golfers on multiple golf courses based on each local server's knowledge that the targeted golfers are currently playing.”).




















bold above, said:

A.	“at least one processor that analyzes the video signals to generate digital positioning data”;

B.	“generates a data stream comprising the video signals and the digital positioning data”;

C.	“recognize one or more spatial and temporal patterns”;

D.	“analyze the one or more spatial and temporal patterns to determine one or more sporting activity events of the sporting activity within context of the sporting activity and one or more event characterizations that provide meaning to the one or more sporting activity events within context of the sporting activity”; and

E.	“generate a profile data set”.





























A.	at least one processor (via fig. 1:102: “Video processing system”) that analyzes the video signals (or “analyzes the shot data 154” as shown in fig. 4:154: “Shot data”) to generate digital positioning data (or “generates pattern recognition data 156” as shown in fig. 4: “Pattern recognition data 156” comprising identification of “location” via:
c.4,ll. 16-35:
“In operation, video codec 103 encodes, decodes or transcodes the video signal 110 into a processed video signal 112.  The pattern recognition module 125 operates cooperatively with the video codec 103, in parallel or in tandem, and based on feedback data from the video codec 103 generated in conjunction with the encoding, decoding or transcoding of the video signal 110.  The pattern recognition module 125 processes image sequences in the video signal 110 to detect patterns of interest.  When one or more patterns of interest are detected, the pattern recognition module 125 generates pattern recognition data 156, in response, that indicates the pattern or patterns of interest.  The pattern recognition data can take the form of data that identifies patterns and corresponding features, like color, shape, size information, number and motion, the recognition of objects or features, as well as the location of these patterns or features in regions of particular images of an image sequence as well as the particular images in the sequence that contain these particular objects or features.”

c.6,ll. 35-42:
“The pattern recognition module 125 includes a shot segmentation module 150 that segments the image sequence 310 into shot data 154 corresponding to the plurality of shots, based on the coding feedback data 300. A pattern detection module 175 analyzes the shot data 154 and generates pattern recognition data 156 that identifies at least one pattern of interest in conjunction with at least one of the plurality of shots.”);








c.3,ll.33-45:
“In an embodiment of the present invention, the video signals 110 can include a broadcast video signal, such as a television signal, high definition televisions signal, enhanced high definition television signal or other broadcast video signal that has been transmitted over a wireless medium, either directly or through one or more satellites or other relay stations or through a cable network, optical network or other transmission network.  In addition, the video signals 110 can be generated from a stored video file, played back from a recording medium such as a magnetic tape, magnetic disk or optical disk, and can include a streaming video signal that is transmitted over a public or 
private network such as a local area network, wide area network, metropolitan area network or the Internet.”;

c.10,ll. 7-29:
“In addition to generating pattern recognition data 156 for indexing, the pattern recognition data 156 that indicates a face has been detected and the location of the facial region can also be used as pattern recognition feedback 298.  The pattern recognition data 156 can include facial characteristic data such as position in stream, shape, size and relative position of face, eyebrows, eyes, nose, mouth, cheekbones and jaw, skin texture and visual details of the skin (lines, patterns, and spots apparent in a person's skin), or even enhanced, normalized and compressed face images.  In response, the encoder section 236 can guide the encoding of the image sequence based on the location of the facial region.  In addition, pattern recognition feedback 298 that includes facial information can be used to guide mode selection and bit allocation during encoding.  Further, the pattern recognition data 156 and pattern recognition feedback 298 can further indicate the location of eyes or mouth in the facial region for use by the encoder section 236 to allocate greater resolution to these important facial features.  For example, in very low bit rate cases the encoder section 236 can avoid the use of inter-mode coding in the region around blinking eyes and/or a talking mouth, allocating more encoding bits should to these face areas.”);









“FIG. 6 presents a temporal block diagram representation of shot data 154 in accordance with a further embodiment of the present invention.  Following with the example of FIG. 5, the pattern detection module 175 analyzes the shot data 154 in the four shots, based on the images included in each of the shots as well as temporal and spatial coding feedback data 300 from video codec 103 to recognize the first shot as being a commentator shot, the second and fourth shots as being shots of the game and the third shot is being a shot of the crowd.”); and
















within context (such as “grass” and “sky” via “contextual descriptions” comprising: “ ‘around 10 people (Adam, Brian .  . . ) watching a live Elton John show on grass under the sky in the Queen's Park.’ ”) of the sporting activity (said as shown in figures 16-19: corresponding to “Elton John”) and one or more event characterizations (via fig. 33:500: “Generating at least one human action descriptor by recognizing” where a descriptor is determined, too, based on fig. 11:156: “Pattern recognition data” contained by figs. 3&4:115: “Indexing data”) that provide (via “manual review by human personnel” or “operators”) meaning (via “context” comprising: “ ‘around 10 people (Adam, Brian .  . . ) watching a live Elton John show on grass under the sky in the Queen's Park.’ ”) to the one or more sporting activity events (said as shown in figures 16-19 corresponding to “Elton John” via fig. 33:500: “Generating at least one human action descriptor by recognizing” wherein a descriptor is determined based on fig. 11:156: “Pattern recognition data”) within context (said such as “grass” and “sky” via “context” comprising: “ ‘around 10 people (Adam, Brian .  . . ) watching a live Elton John show on grass under the sky in the Queen's Park.’ ”) of the sporting activity (said as shown in figures 16-19: corresponding to “Elton John” via:





“The feedback generated by the video codec 103 can take on many different forms.  For example, while temporal and spatial information is used by video codec 103 to remove redundancy, this information can also be used by pattern recognition module 125 to detect or recognize features like sky, grass, sea, wall, buildings and building features such as the type of building, the number of building stories, etc., moving vehicles and animals (including people).  Temporal feedback in the form of motion vectors estimated in encoding or retrieved in decoding (or motion information gotten by optical flow for very low resolution) can be used by pattern recognition module 125 for motion-based pattern partition or recognition via a variety of moving group algorithms.  In addition, temporal information can be used by pattern recognition module 125 to improve recognition by temporal noise filtering, providing multiple picture candidates to be selected from for recognition of the best image in an image sequence, as well as for recognition of temporal features over a sequence of images.  Spatial information such as statistical information, like variance, frequency components and bit consumption estimated from input YUV or retrieved for input streams, can be used for texture based pattern partition and recognition by a variety of different classifiers.  More recognition features, like structure, texture, color and motion characters can be used for precise pattern partition and recognition.  For instance, line structures can be used to identify and characterize manmade objects such as building and vehicles.  Random motion, rigid motion and relative position motion are effective to discriminate water, vehicles and animal respectively.  Shot transition information from encoding or decoding that identifies transitions between video shots in an image sequence can be used to start new pattern detecting and reorganization and provide points of demarcation for temporal recognition across a plurality of images.”; and

c.7,ll.29-42:
“Consider an example where video signal 110 contains a video broadcast.  Index data 115 that indicates anchor shots and field shots show alternately could indicate a news broadcast; crowd shots and sports shots shown alternately could indicate a sporting event.  Scene information can also be used for rate control, like quantization parameter (QP) initialization at shot transition in encoding.  Index data 115 can be used to generate more high-level motive and contextual descriptions via manual review by human personnel.  For instance, based on results mentioned above, operators could process index data 115 to provide additional descriptors for an image sequence 310 to, for example, describe an image sequence as ‘around 10 people (Adam, Brian .  . . ) watching a live Elton John show on grass under the sky in the Queen's Park.’ 
The indexing data 115 can contain pattern recognition data 156 and other hierarchical indexing information like: frame-level temporal and spatial information including variance, global motion and bit number etc.; shot-level objects and text string or other descriptions of features such as text regions of a video, human and action description, object information and background texture description etc.; scene-level represents such as video category (news cast, sitcom, commercials, movie, sports or documentary etc.), and high-level context-level descriptions and presentations presented as text strings, numerical classifiers or other data descriptors.”).

c.9,l. 48 to c.10,l.6:
“In an embodiment, the pattern detection module 175 tracks a candidate facial region over the plurality of images and detects a facial region based on an identification of facial motion in the candidate facial region over the plurality of images, wherein the facial motion includes at least one of: eye movement; and the mouth movement.  In particular, face candidates can be validated for face detection based on the further recognition by pattern detection module 175 of facial features, like eye blinking (both eyes blink together, which discriminates face motion from others; the eyes are symmetrically positioned with a fixed separation, which provides a means to normalize the size and orientation of the head.), shape, size, motion and relative position of face, eyebrows, eyes, nose, mouth, cheekbones and jaw.  Any of these facial features can be used extracted from the shot data 154 and used by pattern detection module 175 to eliminate false detections.  Further, the pattern detection module 175 can employ temporal recognition to extract three-dimensional features based on different facial perspectives included in the plurality of images to improve the accuracy of the recognition of the face.  Using temporal information, the problems of face detection including poor lighting, partially covering, size and posture sensitivity can be partly solved based on such facial tracking.  Furthermore, based on profile view from a range 
of viewing angles, more accurate and 3D features such as contour of eye sockets, nose and chin can be extracted.”

c.19,ll. 12-32:
“FIG. 22 presents a block diagram representation of a video server 80 in accordance with an embodiment of the present invention.  Video system such 
as video server 80 implemented as a network server, web server or other network 
node or video system includes video processing system 102 that generates searchable index 162 in conjunction with the storage and/or transmission of the multiple video files or streams in video library 82.  The video server 80 includes an interface such as a web interface implemented in conjunction with a user's browser.  Users of the video server 80 can supply search terms 398 to identify videos and particular shots within the video content that include celebrities or other persons, specific buildings, text of interest, products, venues, particular human actions or other objects/features of interest.  In this case, the search module 86 compares the search terms 398 to the searchable index to locate one or more matching video signals from the video library 82 that match the search terms 398.  One or more of the matching video signals from the video library 82 can be selected by the user for streaming or download, based on the results of the searching, as the video signal 84.”).






A.	at least one processor (via fig. 1:102: “Video processing system”) that analyzes the video signals (or “analyzes the shot data 154”) to generate digital positioning data (or “generates pattern recognition data 156” identifying “location” via:
page 7, lines 10-22:
“In operation, video codec 103 encodes, decodes or transcodes the video signal 110 into a processed video signal 112. The pattern recognition module 125 operates cooperatively with the video codec 103, in parallel or in tandem, and based on feedback data from the video codec 103 generated in conjunction with the encoding, decoding or transcoding of the video signal 110. The pattern recognition module 125 processes image sequences in the video signal 110 to detect patterns of interest. When one or more patterns of interest are detected, the pattern recognition module 125 generates pattern recognition data 156, in response, that indicates the pattern or patterns of interest. The pattern recognition data can take the form of data that identifies patterns and corresponding features, like color, shape, size information, number and motion, the recognition of objects or features, as well as the location of these patterns or features in regions of particular images of an image sequence as well as the particular images in the sequence that contain these particular objects or features.”;

pages 10,11:
“The pattern recognition module 125 includes a shot segmentation module 150 that segments the image sequence 310 into shot data 154 corresponding to the plurality of shots, based on the coding feedback data 300. A pattern detection module 175 analyzes the shot data 154 and generates pattern recognition data 156 that identifies at least one pattern of interest in conjunction with at least one of the plurality of shots.”);









page 6:
“In an embodiment of the present invention, the video signals 110 can include a broadcast video signal, such as a television signal, high definition televisions signal, enhanced high definition television signal or other broadcast video signal that has been transmitted over a wireless medium, either directly or through one or more satellites or other relay stations or through a cable network, optical network or other transmission network. In addition, the video signals 110 can be generated from a stored video file, played back from a recording medium such as a magnetic tape, magnetic disk or optical disk, and can include a streaming video signal that is transmitted over a public or private network such as a local area network, wide area network, metropolitan area network or the Internet.”

page 17:
“In addition to generating pattern recognition data 156 for indexing, the pattern recognition data 156 that indicates a face has been detected and the location of the facial region can also be used as pattern recognition feedback 298. The pattern recognition data 156 can include facial characteristic data such as position in stream, shape, size and relative position of face, eyebrows, eyes, nose, mouth, cheekbones and jaw, skin texture and visual details of the skin (lines, patterns, and spots apparent in a person’s skin), or even enhanced, normalized and compressed face images. In response, the encoder section 236 can guide the encoding of the image sequence based on the location of the facial region. In addition, pattern recognition feedback 298 that includes facial information can be used to guide mode selection and bit allocation during encoding. Further, the pattern recognition data 156 and pattern recognition feedback 298 can further indicate the location of eyes or mouth in the facial region for use by the encoder section 236 to allocate greater resolution to these important facial features. For example, in very low bit rate cases the encoder section 236 can avoid the use of inter-mode coding in the region around blinking eyes and/or a talking mouth, allocating more encoding bits should to these face areas.”);











patterns and corresponding features”, cited above in difference “A.”, comprising “temporal and spatial coding feedback data 300” via page 20, lines 21-28:
“FIG. 6 presents a temporal block diagram representation of shot data 154 in accordance with a further embodiment of the present invention. Following with the example of FIG. 5, the pattern detection module 175 analyzes the shot data 154 in the four shots, based on the images included in each of the shots as well as temporal and spatial coding feedback data 300 from video codec 103 to recognize the first shot as being a commentator shot, the second and fourth shots as being shots of the game and the third shot is being a shot of the crowd.”); and
















within context (such as “grass” or “sky” via “contextual descriptions”) of the sporting activity and one or more event characterizations (via fig. 33:500: “Generating at least one human action descriptor by recognizing” wherein the at least one descriptor is determined, too, based on fig. 11:156: “Pattern recognition data” comprised by figs. 3&4:115: “Indexing data”) that provide meaning (via “content”) to the one or more sporting activity events within context (said “grass” or “sky” of the sporting activity (said as shown in figures 16-19 via:























“The feedback generated by the video codec 103 can take on many different forms. For example, while temporal and spatial information is used by video codec 103 to remove redundancy, this information can also be used by pattern recognition module 125 to detect or recognize features like sky, grass, sea, wall, buildings and building features such as the type of building, the number of building stories, etc., moving vehicles and animals (including people). Temporal feedback in the form of motion vectors estimated in encoding or retrieved in decoding (or motion information gotten by optical flow for very low resolution) can be used by pattern recognition module 125 for motion-based pattern partition or recognition via a variety of moving group algorithms. In addition, temporal information can be used by pattern recognition module 125 to improve recognition by temporal noise filtering, providing multiple picture candidates to be selected from for recognition of the best image in an image sequence, as well as for recognition of temporal features over a sequence of images. Spatial information such as statistical information, like variance, frequency components and bit consumption estimated from input YUV or retrieved for input streams, can be used for texture based pattern partition and recognition by a variety of different classifiers. More recognition features, like structure, texture, color and motion characters can be used for precise pattern partition and recognition. For instance, line structures can be used to identify and characterize manmade objects such as building and vehicles. Random motion, rigid motion and relative position motion are effective to discriminate water, vehicles and animal respectively. Shot transition information from encoding or decoding that identifies transitions between video shots in an image sequence can be used to start new pattern detecting and reorganization and provide points of demarcation for temporal recognition across a plurality of images.”; and

pages 12,13:
“Consider an example where video signal 110 contains a video broadcast. Index data 115 that indicates anchor shots and field shots show alternately could indicate a news broadcast; crowd shots and sports shots shown alternately could indicate a sporting event. Scene information can also be used for rate control, like quantization parameter (QP) initialization at shot transition in encoding. Index data 115 can be used to generate more high-level motive and contextual descriptions via manual review by human personnel. For instance, based on results mentioned above, operators could process index data 115 to provide additional descriptors for an image sequence 310 to, for example, describe an image sequence as “around 10 people (Adam, Brian...) watching a live Elton John show on grass under the sky in the Queen’s Park.”
The indexing data 115 can contain pattern recognition data 156 and other hierarchical indexing information like: frame-level temporal and spatial information including variance, global motion and bit number etc.; shot-level objects and text string or other descriptions of features such as text regions of a video, human and action description, object information and background texture description etc.; scene-level represents such as video category (news cast, sitcom, commercials, movie, sports or documentary etc.), and high-level context-level descriptions and presentations presented as text strings, numerical classifiers or other data descriptors.”); and


pages 16,17:
“In an embodiment, the pattern detection module 175 tracks a candidate facial region over the plurality of images and detects a facial region based on an identification of facial motion in the candidate facial region over the plurality of images, wherein the facial motion includes at least one of: eye movement; and the mouth movement. In particular, face candidates can be validated for face detection based on the further recognition by pattern detection module 175 of facial features, like eye blinking (both eyes blink together, which discriminates face motion from others; the eyes are symmetrically positioned with a fixed separation, which provides a means to normalize the size and orientation of the head.), shape, size, motion and relative position of face, eyebrows, eyes, nose, mouth, cheekbones and jaw. Any of these facial features can be used extracted from the shot data 154 and used by pattern detection module 175 to eliminate false detections. Further, the pattern detection module 175 can employ temporal recognition to extract three-dimensional features based on different facial perspectives included in the plurality of images to improve the accuracy of the recognition of the face. Using temporal information, the problems of face detection including poor lighting, partially covering, size and posture sensitivity can be partly solved based on such facial tracking. Furthermore, based on profile view from a range of viewing angles, more accurate and 3D features such as contour of eye sockets, nose and chin can be extracted.”

page 32:
“FIG. 22 presents a block diagram representation of a video server 80 in accordance with an embodiment of the present invention. Video system such as video server 80 implemented as a network server, web server or other network node or video system includes video processing system 102 that generates searchable index 162 in conjunction with the storage and/or transmission of the multiple video files or streams in video library 82. The video server 80 includes an interface such as a web interface implemented in conjunction with a user’s browser. Users of the video server 80 can supply search terms 398 to identify videos and particular shots within the video content that include celebrities or other persons, specific buildings, text of interest, products, venues, particular human actions or other objects/features of interest. In this case, the search module 86 compares the search terms 398 to the searchable index to locate one or more matching video signals from the video library 82 that match the search terms 398. One or more of the matching video signals from the video library 82 can be selected by the user for streaming or download, based on the results of the searching, as the video signal 84.”).




A.	fig. 2:205: “PROCESSING DEVICE” with Bonito’s video camera in view of Li’s fig. 1:102: “Video processing system” as detailed in Li’s figures 2-4; 

B.	output arrows to fig. 2:207 and 203 with Li’s teaching of streaming video with position in the stream;

C.	fig. 1: 105,117,119,121, 123,129 comprising Bonitos’ output arrows to fig. 2:207 and 203 with Li’s teaching of recognition of video as represented in Li’s fig .4:156: “Pattern recognition data”;

D.	teaching of golf features via said “features within the holes (e.g., greens and hazards)” as shown in Bonito’s figures 3 and 4 and “distance to pin or other features on the golf hole” as shown in Bonito’s fig. 3: “DISTANCE TO PIN 438 YDS.” by recognition of the features via Li’s teaching of said fig. 4:156: “Pattern recognition data” resulting in contextual descriptors and said “grass” and “sky”; and

E.	profile-archival of Bonito’s fig. 1:121 with Li’s teaching of transmission and storage of video files comprising face-profile views coupled with Li’s teaching of said fig. 4:156: “Pattern recognition data” resulting in contextual descriptors and said “grass” and “sky”; and

recognize that the modification is predictable or looked forward to because Li’s location/position “indicates the pattern or patterns of interest” or concern or importance relative to a person, such as a person concerned with said “grass” or “sky” or a celebrity, (Li, cited above) and Li’s face-profile (via Li’s fig. 16:382) data set is a “more accurate…feature” (Li, cited above) that is used to present “video content …of interest…or other objects/features of interest” (Li, cited above) or concern or importance relative to a person such as said fig. 16:382 corresponding to Elton John within the context of said “grass” and “sky”.




Regarding claim 13, claim 13 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 13. Accordingly, Bonito teaches additional limitations in claim 13 of a system, comprising: 
a sports activity venue (as shown in fig. 4:outside at a golf course used for golfing and the golf charity and amateur events); 
a camera-based system (fig. 1:all wherein 111 is a camera) specially adapted and positioned in the sports activity venue (of fig. 4) to track (said play or the golfers) at least one object (said play of golfers) during a sporting (golf) activity in the sports activity venue (said fig. 4), wherein the camera-based system comprises: 
at least one camera (fig. 1:111), wherein the at least one camera (figs.1 or  2:111) is specially adapted to record video information regarding the at least one object during the sporting activity, and further wherein the camera is adapted to generate video signals corresponding to the at least one object (in said tracked play), and 
A.	at least one processor (represented in fig. 2 as 205) that analyzes (corresponding to the manual analysis) the video signals to generate digital positioning data (said ball location 326) corresponding to the at least one object (in play), and 
B.	generate a data stream (said via output arrows to fig. 2:207 and 203) comprising the video signals (via said video camera) and the digital positioning data (corresponding to fig. 2:109: “GPS RECEIVER” and said ball location 326); and 




recognize one or more spatial and temporal patterns of the at least one object (said in play) in regard to the sporting (golf) activity, 
analyze the one or more spatial and temporal patterns to determine one or more sporting activity events (said as shown in fig. 4) of the sporting (golf) activity within context of the sporting activity and one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in fig. 4) that provide meaning to the one or more sporting activity events (said as shown in fig. 4) within context of the sporting activity, and
generate a profile (at fig. 1:121) dataset (of copied relational database record files) of the sporting (golf) activity and the one or more and sporting activity events ("event/activity profile dataset") (said charity and amateur events) based on the one or more sporting activity events (said charity amateur events) and the one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in fig. 4).  





bold above:
A.	“at least one processor that analyzes the video signals to generate digital positioning data”;
B.	“generate a data stream comprising the video signals and the digital positioning data”;
C.	“recognize one or more spatial and temporal patterns”; and
D.	“analyze the one or more spatial and temporal patterns to determine one or more sporting activity events of the sporting activity within context of the sporting activity and one or more event characterizations within context of the sporting activity”; and
E.	“generate a profile dataset”
Li teaches the differences as discussed in the rejection of claim 1. Thus, it would have been obvious to combine as discussed in the rejection of claim 1 and combine for the same reasons as discussed in the rejection of claim 1.
Regarding claim 14, claim 14 is rejected the same as claim 9. Thus argument presented in claim 9, below, is equally applicable to claim 14. 
Regarding claim 15, claim 15 is rejected the same as claim 10. Thus argument presented in claim 10, below, is equally applicable to claim 15. 
Regarding claim 16, claim 16 is rejected the same as claim 11. Thus argument presented in claim 11, below, is equally applicable to claim 16.


Regarding claim 21, Bonito as combined teaches the apparatus of claim 1, wherein the one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in figs. 3&4) include a player-related characterization (as shown by the features (e.g., greens and hazards) in fig. 3 in relation to fig. 3: “JIM” and “JANE”) and a team-related characterization (as shown by the features (e.g., greens and hazards) in fig. 3 in relation to fig. 3:“JIM” and “JANE” in the context of a “team” and “team photo” of “Jim” or “JIM” via:
“[0061] In another embodiment of the present invention, players using the local golf scoring system 100 can take advantage of the networked capabilities of the host server 129 to other local systems by having tournament or match play competitions.  The competitions may be played against members of the same local system 100, or members of other local systems linked through the host server 129, in real-time or staggered in time.  This feature provides a means for golfers to interact easily and accurately in a competitive, social network.  For example, one group of players can set up a match play with other players on the network.  The two (or more) groups can play simultaneously and each team has instant access to the performance of the other team.  The network's host server 129 tracks the location and scores of each member of the group.  Logging the scores into the host server 129 for later access provides an automatic standing sheet for each player in a golf-course sponsored event or 
golfer-initiated league.  The outcome of each match, which may include a golfer-defined point system or even friendly wagering, is automatically sent to each member of the league or to those to whom the match point system or wagering pertains.  Additionally, the system may track any fees, including friendly wagers, each member owes for league or social play.”

“[0064] An exemplary email sent to the email account of golfer JIM of FIG. 3 may 
be as follows: 
[0065] Jim, 
[0066] Thank you for playing in the American Red Cross Golf Tournament on Jul.  1, 2006.  Here is your score card: 
[0067] [Insert Electronic Scorecard] 
[0068] Here is information on the Callaway Driver you were interested in: www.callawaygolf.com. 
 [0069] Here is information on the Rolex watch you were interested in: www.rolex.com 
[0070] To see your stats, click here: [URL link to stats] 
[0071] Click here for your team photo from the American Red Cross Golf Tournament: arcgt_team1.jpeg).

Regarding claim 22, Bonito as combined teaches the apparatus of claim 1, wherein the synthesizer unit (fig. 1:105,117,119,121,123,129) analyzes the event/activity profile dataset (said or any one of “inputted information in a relational database”-record files generated/brought into existence at said fig. 1:121 “in the player profile” such that the stored profile at fig. 1:121 now contains a generated copy of the original inputted information in the relational database-record files originally stored in fig. 2:207 represented in fig. 1 as 101 as modified via the combination) to determine one or more activity characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in fig. 4 and in fig. 3) associated with the sporting (golf) activity.
Thus, Bonito as combined does not teach “analyzes the event/activity profile dataset to determine one or more activity characterizations”.
Accordingly, Li teaches:
analyzes (in order “to determine a…match”) the event/activity profile dataset (said or “video files” comprising said “profile view”) to determine one or more (“correlation or match”) activity characterizations (or “resolution invariant and bit-rate invariant frame-level searching features” for fig. 35:524: “matching…features” via c.19,ll. 57-67:
“In addition to searching based on text based search terms or other descriptors, the video server 80 also presents the option for users to search the video library 82 based on a video clip such as search clip 399.  The search clip 399 may be of different resolution, bit-rate and frame-rate from the corresponding video in video library 82.  The searchable index 162 can contain resolution invariant and bit-rate invariant frame-level searching features that can be correlated on a shot by shot basis to a shot or shots contained in search clip 399 in order to determine a level of correlation or match between the search clip 399 and one or more videos of the video library 82.”).



“FIG. 22 presents a block diagram representation of a video server 80 in accordance with an embodiment of the present invention.  Video system such 
as video server 80 implemented as a network server, web server or other network 
node or video system includes video processing system 102 that generates searchable index 162 in conjunction with the storage and/or transmission of the multiple video files or streams in video library 82.  The video server 80 includes an interface such as a web interface implemented in conjunction with a user's browser.  Users of the video server 80 can supply search terms 398 to identify videos and particular shots within the video content that include celebrities or other persons, specific buildings, text of interest, products, venues, particular human actions or other objects/features of interest.  In 
this case, the search module 86 compares the search terms 398 to the searchable 
index to locate one or more matching video signals from the video library 82 that match the search terms 398.  One or more of the matching video signals from the video library 82 can be selected by the user for streaming or download, based on the results of the searching, as the video signal 84.”






















Regarding claim 25, Bonito as combined teaches the apparatus of claim 1, 
wherein the one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in figures 3 and 4 and “distance to pin or other features on the golf hole” as show in fig. 3: “DISTANCE TO PIN 438 YDS.” as modified via the combination) include game (or “the game” represented in fig. 1:100) states (via “weather conditions” or “local weather or other conditions” or “local conditions”) data (via fig. 1:117: “ADVERTISER SERVER”) including (via the input/output arrows in fig. 1) a game (represented in fig. 1:100)-related parameter (or characteristic as shown in fig. 4 as modified via the combination ), a team (or “each team” represented in fig. 1:100)-related parameter (or characteristic as shown in fig. 4 as modified via the combination), and a player (or “players” represented in fig. 1:100)-related parameter (or characteristic as shown in fig. 4 as modified via the combination), 
wherein the one or more sporting activity events (said as shown in fig. 4 as modified via the combination) are determined based on one or more of the game-related parameter (or characteristic as shown in fig. 4 as modified via the combination), the team (said “each team” represented in fig. 1:100)-related parameter (or characteristic as shown in fig. 4 as modified via the combination), or the player  (or “players” represented in fig. 1:100)-related parameter (or characteristic as shown in fig. 4 as modified via the combination), and 





























golfers individually position their RFID cards in front of the sensor 213, which detects the information stored on the card (e.g., name, ID number, handicap, brand of golf clubs used, corporate affiliation, etc.) and provides the information to the processing device 205 for storage in the memory 207 during the round of golf.  The processing device 205 also populates the score card 301 with the names of the players and optionally reports the car assignment back to the local clubhouse server 105 via the fixed wireless subsystem 103.
[0033] Alternatively and/or additionally, use of the RFID card may cause the mobile terminal 101 to access the golfer's personal profile, which was created by the golfer and is stored in the golfer's user account on the web portal server 121.  Any information entered in the user's personal profile can then be transferred over the fixed wireless subsystem 103 directly into the memory 207 of the mobile terminal 101 for use during the game.  Such personal profile information may also be supplied to advertisers as discussed in more detail below.  Personal profile information can include any information stored on the web portal server 121, such as gender, age, handicap, golf club selections based on yardage to the pin, the golfer's availability for playing a round of golf, whether the golfer desires to see a real-time ticker containing sports scores, news, or stock prices scrolling across the display 209, hobbies, product or other interests, or any other information of a similar nature that enhances the use of the mobile terminal 101 or that may allow information of interest to the golfer to be provided to the golfer via the mobile terminal 101 or otherwise.  The mobile terminal's processing device 205 can further use the golfer's personal profile information to function as a sort of "virtual caddie," recommending use of certain golf clubs based on the golfer's current 
playing circumstances, together with yardage and other course-related information.  The recommended clubs would be displayed on the display 209.”














courses.  Additionally, by interacting with other web sites or services, such as a web-based weather lookup service, advertisers may select to run certain ads only when the weather conditions are favorable to their products (e.g., the mobile terminal 101 may display ads for raincoats, umbrellas or other rain apparel only when it is raining or rain is forecast).
[0050] Further the web portal hosted by the portal server 121 may include an area specifically directed to advertisers that allows the advertisers to search in real time for desired advertising targets based on demographics, geography, weather, hole or round score, or any other criteria.  For example, software running on the mobile terminal 101 may cause golf scores to be reported automatically from the mobile terminal 101 to the local server 105 upon their entry by the golfers.  The local server 105 may then automatically report the scores to the host server 129 or portal server 121 via the external communication network 113 for access by advertisers using the advertiser portion of the web portal.  Such automatic reporting enables advertisers to target market in real time based on activity occurring on various golf courses.  For instance, if a golfer on a course enters a "1," such a score, once received by the advertisers at the web portal, may trigger the advertisers to send a word of congratulations or a coupon for free or discounted goods or services to the golfer while the golfer is still on the course.  As another example, the local server 105 may report back local weather or other conditions, thereby allowing advertisers to send targeted advertising (e.g., for raingear or other products) to the golfers based on the local conditions.  In one embodiment, the advertisers can use an automated search criteria to search the scores received from the host server 129 or each local server 105 to search for scores that represent holes-in-one, eagles, or birdies to automatically send words of congratulations or encouragement to the golfers.  Additionally, the advertisers can use the reported scores, advertisement selections, and other supplemental information to send follow-up emails to those golfers having profiles, scores, handicaps, or other characteristics that identify them as possible consumers of the advertiser's products or services.”; and
each team has instant access to the performance of the other team.  The network's host server 129 tracks the location and scores of each member of the group.  Logging the scores into the host server 129 for later access provides an automatic standing sheet for each player in a golf-course sponsored event or 
golfer-initiated league.  The outcome of each match, which may include a golfer-defined point system or even friendly wagering, is automatically sent to each member of the league or to those to whom the match point system or wagering pertains.  Additionally, the system may track any fees, including friendly wagers, each member owes for league or social play.”).
















Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030) as applied above further in view of Abbott et al. (Land-Vehicle Navigation Using GPS).
Regarding claim 3, Bonito as combined teaches the apparatus of claim 1, wherein the synthesizer unit (said fig. 1:105,117,119,121,123 and 129) is specially programmed to perform at least one of:
















error analysis and resolution1 (corresponding to “error correction to correct errors”) in connection with the (GPS and video) data stream (via:
“[0007] Another computer-based golf car system is disclosed in U.S.  Pat.  No. 
5,689,431.This patent discloses a player position determining and course management system employing GPS antennas/receivers, computers and monitors mounted to golf cars (or handheld units).  The system includes a variety of features, including (i) display of golf course and hole features on the monitor; (ii) determination and display of the position location of golf cars in real time, displayed both in the golf car and at a central location (e.g., clubhouse); (iii) transmission and reception of information between a base station and the golf cars; (iv) a method for mapping the perimeter of the holes and of features within the holes (e.g., greens and hazards); (v) use of error correction to correct errors in the actual GPS coordinates received from GPS satellites…).”
“[0036] The mobile terminal display 209, operating under the control of the processing device 205, also displays various other types of information as illustrated in FIG. 3.  For example, in one embodiment of the present invention, the display 209 displays a plurality of advertisements 303-312 (ten shown), a graphic layout of the hole 314 presently being played, a distance to the pin (assuming that the mobile terminal 101 or at least the GPS receiver 109 is positioned proximate the current location of the golfer's golf ball), a refreshments soft key or button 316, a pull down menu 318 from which to indicate which club was selected to play the present shot, and an electronic note pad 320 on which the presently active golfer can take notes regarding play of the hole or any other subject so desired.  In other embodiments, the processing device 205 might also or alternatively display a video fly over of the hole, distances to various locations on the fairway (e.g., lay-up areas), yardages of drives, television broadcasts, an advertising page of products of interest to the golfer, a searchable electronic catalog or directory of products available from the pro shop or advertisers, any information that is customizable from the golfer's profile page, and/or any other supplemental information that may be of interest to the golfer.  While the exemplary display 209 depicted in FIG. 3 illustrates the simultaneous display of the electronic scorecard 301 together with a variety of supplemental information, the scorecard 301 and supplemental information may be separately displayed on the display 209 according to a programmed display routine or responsive to user input or selection.”); and





identifying the sporting activity2 (or “activity occurring on various golf courses…For instance….a score…local weather”) based on the one or more spatial and temporal patterns2 (via:
“[0050] Further the web portal hosted by the portal server 121 may include an area specifically directed to advertisers that allows the advertisers to search in real time for desired advertising targets based on demographics, geography, weather, hole or round score, or any other criteria.  For example, software running on the mobile terminal 101 may cause golf scores to be reported automatically from the mobile terminal 101 to the local server 105 upon their entry by the golfers.  The local server 105 may then automatically report the scores to the host server 129 or portal server 121 via the external communication network 113 for access by advertisers using the advertiser 
portion of the web portal.  Such automatic reporting enables advertisers to target market in real time based on activity occurring on various golf courses.  For instance, if a golfer on a course enters a "1," such a score, once received by the advertisers at the web portal, may trigger the advertisers to send a word of congratulations or a coupon for free or discounted goods or services to the golfer while the golfer is still on the course.  As another example, the local server 105 may report back local weather or other conditions, thereby allowing advertisers to send targeted advertising (e.g., for raingear or other products) to the golfers based on the local conditions.  In one embodiment, the advertisers can use an automated search criteria to search the scores received from the host server 129 or each local server 105 to search for scores that represent holes-in-one, eagles, or birdies to automatically send words of congratulations or encouragement to the golfers.  Additionally, the advertisers can use the reported scores, advertisement selections, and other supplemental information to send follow-up emails to those golfers having profiles, scores, handicaps, or other characteristics that identify them as possible consumers of the advertiser's products or services.”).  

1: in view of in view of Abbott et al. (Land-Vehicle Navigation Using GPS) 
2: in view of Li et al. (US Patent 8,655,030)

Thus, Bonito does not teach:

A.	“error analysis and resolution”; and
B.	“identifying the sporting activity based on the one or more spatial and temporal patterns”.



page 153, left column, 1st full paragraph:
“A Kalman filter is a specific formulation of what is more generally known as an estimator. This name is applied to a Kalman filter because the filter attempts to estimate the values of certain physical quantities, given data that bear some known relationship to those quantities. In the field of navigation, for example, Kalman filters frequently are used to estimate the value of the measurement errors that appear in the outputs of navigation sensors. Successful estimation of these sensor errors generally improves navigation system performance because the estimate of each error can be subtracted from the corresponding sensor’s output.”
 page 153, right column, 1st full paragraph:
“The error in the state estimate produced by a suboptimal filter will be greater than that produced by an optimal filter. The extent to which the performance of a suboptimal filter deviates from optimality may be quantified using a tool known as sensitivity analysis. Sensitivity analysis can be extremely enlightening because it can reveal a great deal about various error mechanisms in a Kalman filter. Moreover, the equations of sensitivity analysis can be formulated in such a way that the contributions that individual error sources make to the total error in a Kalman filter’s estimate can be computed. Sensitivity analysis is therefore a useful tool for this research. In Section V-B, the equations of sensitivity analysis will be described briefly.”).

Thus said one of ordinary skill in the art can modify Bonito’s GPS and/or golf car with Abbott’s teaching of sensitivity analysis by modifying Bonito’s display routine to include Abbott’s teaching of fig. 1: “Functional schematic of a land-vehicle navigation system” such that Bonito’s GPS receiver of Bonito’s fig. 2:109 and/or golf car undergoes sensitivity analysis for removing GPS errors.
Thus said one of ordinary skill in the art would recognize that the combination is predictable or looked forward to because the sensitivity analysis corrects GPS position by subtracting out an error from Bonito’s GPS and/or golf car.
Further said one of ordinary skill in the art faced with the GPS error problem of Bonito would of reasonably referred to the GPS errors of Abbott and combine as shown above to address the GPS errors of Bonito.

a)	identifying (via fig. 22:398: “Search terms”) the sporting (punt) activity based on the one or more spatial and temporal patterns (via said pattern classifier as detailed in fig. 11).
Thus one of ordinary skill in the art of routines can modify Bonito’s display routine with Li’s query and recognize such a modification for the same reasons as in claim 1.
Regarding claim 17, claim 17 is rejected the same as claim 3. Thus argument presented in claim 3, above, is equally applicable to claim 17. 
























Claims 7-11,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030) further in view of Campbell et al. (US Patent App. Pub. US 2013/0222418 A1).
Regarding claim 7, claim 7 is rejected the same as claims 1 and 13. Thus, argument presented in claims 1 and 13 is equally applicable to claim 7. Accordingly, Bonito teaches the additional limitations of claim 7 of an apparatus, comprising: 
a camera-based system (fig. 1:111) specially adapted to track at least one object during a sporting activity, wherein the camera-based system comprises: 
at least one camera (fig. 1:111: a video camera), wherein the at least one (video) camera is specially adapted to record video information regarding the at least one object (said play of golfers) during the sporting (golf) activity, and generate video signals corresponding to the at least one object (tracked during play), and 
A.	at least one processor (represented in fig. 1:101) that analyzes the video signals to generate digital positional data (corresponding to via fig. 1:109: “GPS RECEIVER” and said ball location) corresponding to the at least one object (said play of golfers), and 





.	generates a data stream (fig. 1:127) comprising the video signals (via fig. 1:111:said video camera) and the digital positioning data (said corresponding to via fig. 1:109: “GPS RECEIVER” and said ball location); 
a synthesizer unit (fig. 1:105,117,119,121,123 and 129 with said NETWORK) that is adapted to receive the data stream (said fig. 1:127) generated by the at least one processor (represented as said 101) and perform further processing on the data stream (said 127) to
C.	recognize one or more spatial and temporal patterns of the at least one object (said play of golfers) in regard to the sporting (golf) activity, 
D.	analyze the one or more spatial and temporal patterns to determine one or more sporting activity events (as shown in fig. 4) of the sporting (golf) activity within context of the sporting activity and one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in fig. 4)  that provide meaning to the one or more sporting activity events (said as shown in fig. 4) within context of the sporting activity , and 
E.	generate a (user) profile dataset (said copy of the relational database) of the sporting (golf) activity and the one or more sporting activity events ("event/activity profile dataset") (or charity event represented in fig. 4) based on the one or more sporting activity events (as shown in fig. 4) and the one or more event characterizations (said via “features within the holes (e.g., greens and hazards)” as shown in fig. 4); and 



an overlay over the sporting activity video (of said golfer’s swing via:


















a video of the golfer's golf swing as captured by a video camera embedded in the golfer's cell phone or PDA) may be downloaded to the mobile terminal 101 via the short range transceiver 215 and antenna 217 for display on the mobile terminal's display 209 or for any other use.  Information downloaded to the mobile terminal 101 may then be uploaded from the mobile terminal 101 to the web portal server 121 for future reference through the golfer's use of the mobile terminal's user interface 211.  The mobile terminal 101 may further include other optional elements, including, without limitation, a microphone to allow the golfer to audibly enter 
information into the terminal 101 and/or a television tuner/decoder to facilitate reception of broadcast or satellite television channels for viewing on the display 209 or a separate television display (not shown).”

“[0033] Alternatively and/or additionally, use of the RFID card may cause the mobile terminal 101 to access the golfer's personal profile, which was created by the golfer and is stored in the golfer's user account on the web portal server 121.  Any information entered in the user's personal profile can then be transferred over the fixed wireless subsystem 103 directly into the memory 207 of the mobile terminal 101 for use during the game.  Such personal profile information may also be supplied to advertisers as discussed in more detail below.  Personal profile information can include any information stored on the web portal server 121, such as gender, age, handicap, golf club selections based on yardage to the pin, the golfer's availability for playing a round of golf, whether the golfer desires to see a real-time ticker containing sports scores, news, or stock prices scrolling across the display 209, hobbies, product or other interests, or any other information of a similar nature that enhances the use of the mobile terminal 101 or that may allow information of interest to the golfer to be provided to the golfer via the mobile terminal 101 or otherwise.  The mobile terminal's processing device 205 can further use the golfer's personal profile information to function as a sort of "virtual caddie," recommending use of certain golf clubs based on the golfer's current 
playing circumstances, together with yardage and other course-related information.  The recommended clubs would be displayed on the display 209.”

scores and the course and slope ratings from the memory 207 (if stored in the memory 207 as part of the golfer's retrieved profile), the local server 105, the host server 129, or the portal server 121, as applicable.  Once retrieved, the golf scores used for handicap determination are shown to the golfer on the display 209, optionally together with the golfer's handicap and/or the course and slope ratings.  Upon completion of the round of golf, the processing device 117 automatically, or responsive to user input, executes the handicap-determining software to re-compute the golfer's handicap and sends the handicap, round score, and course and slope rating (and optionally all the scores and course and slope ratings used to re-compute the handicap) to the host server 129 and/or the portal server 121 via the wireless subsystem 103 and the local server 105.  The portal server 121 may then store the round score, the newly computed handicap, the course and slope rating and various other supplemental information, as discussed above, in the golfer's portal account.  Additionally, the host server 129 may send the handicap, course and slope rating, round score, scorecard, and other supplemental information to the golfer's email account via the external communication network 113.).










bold above:
A.	“at least one processor that analyzes the video signals”;
B.	“generates a data stream comprising the video signals and the digital positioning data”;
C.	“recognize one or more spatial and temporal patterns”;
D.	“analyze the one or more spatial and temporal patterns to determine one or more sporting activity events of the sporting activity within context of the sporting activity and one or more event characterizations that provide meaning to the one or more sporting activity events within context of the sporting activity”; 
E.	“generate a profile dataset”; and
F.	“an overlay”













Thus said one of ordinary skill in the art can modify Bonito’s display of retrieved score information from a golfer’s profile and graphics as shown in Bonito’s fig. 3 with the overlay of Campbell by modifying Bonito’s fig. 2:205,207 and 209 with the programming of Campbell’s fig. 14:1452 and fig. 15:1552 and 1554, an inserted graphic, that overlays video using the player’s (such as Ed Harkin’s) profile. 
Thus said one of ordinary skill in the art would recognize that the combination is predictable or looked forward to because the graphical profile overlay keeps the golfer “aware” or informed by providing a “graphic” overlay of “information” via Campbell:
“[0029] The information retrieved from the social network may then be utilized 
as a graphic on the broadcast so that viewers are made aware of the player that scored the goal, as well as the other information.  Similarly, at halftime and/or after the event, embodiments described herein may identify a highlighted participant of the event, based on in-game statistics and/or other criteria.  The in-game statistics may be determined from the production computing device user's actions, from a scoreboard output, and/or from a video recognition.  As the statistics are compiled (and/or after the event), the statistics, imagery, and/or other data may be sent back to the social network to update the team profile page and/or the player profile page.”

Li teaches the remaining differences “A.”-“E.” as discussed in the rejection of claim 1. Thus, it would have been obvious to combine as discussed in the rejection of claim 1 and for the same reasons as discussed in the rejection of claim 1.
Regarding claim 8, Bonito as combined teaches the apparatus of claim 7, wherein the user device comprises a mobile device (fig. 1:101: “MOBILE TERMINAL”) or a computer.  

Regarding claim 9, Bonito as combined teaches the apparatus of claim 7, wherein the event/activity profile dataset comprises at least one of (corresponding to “The profile may include” “archived in the player profile”): (1) sporting event identification; (2) sporting event description (gambling: “Skins play” “Nassau game play”; (3) sporting event time (or “certain times” and “preferred playing times” “time taken to play”); (4) sporting event outcome (or “game results”); (5) game states; (6) player identification (corresponding to “information…is…associated with player one’s ID” such as time information is associated with the ID); (7) referee identification; (8) player statistics; (9) ball position; and (10) outcome of historically similar situations (via.  
“[0056] The golfer may also use the web portal to create and save a custom user profile.  The profile may include the display arrangement discussed above, as well as other information, such as handicap, gender, corporate affiliation, club selection information, food or drink preferences, swing video, credit card number to be used for purchases, product or service interests, hobbies, financial information, recommended procedures for playing holes at various golf courses, an indication that the golfer is available to play at certain times of the week and/or that the golfer enjoys certain types of play (e.g., Skins play, best ball play, Nassau game play, and so forth), preferred playing times, etc. Once the golfer has completed his or her display customization and/or customer profile, the customized information is stored in the memory of the portal server 121.  A golfer may also use the web portal to set up a match with other golfers, reserve tee times, make friendly wagers, purchase merchandise from an online store or golf course pro shop, view golf course information, view news regarding the PGA tour, the Senior Tour, the LPGA tour, or present or past professional golfers, and/or hyperlink to other golf-related or sports-related websites.”
“[0059] During play of the round of golf, the processing device 205 of the mobile terminal 101 receives and records various inputs entered by the golfer(s) and stores the inputted information in a relational database in memory 207.  For example, in one embodiment, all the information selected or inputted by player one (e.g., JIM) or automatically determined by the processing device 205 to relate to player one's play is stored in memory 207 and associated with player one's ID.  The information input by player one or automatically determined by the processing device 205 to relate to player one's play may include, without limitation, scores obtained during play of the holes in the round of golf, identifications of advertisements selected by the player, club selections and pin distances, course or play notes, par 3 poker card values, Nassau or match play scores, list of refreshments ordered, list of other players in the player's twosome or foursome, amount of time taken to play the round, video of the player's golf swing, game results, video, team photos, pictures of stance views, driving distance, friendly wagers won or lost, etc. All relevant information may be communicated to the host server 129 via the wireless link 127 and the external network 113, and archived in the player profile for future retrieval during or after play.  Similarly, information selected or input by player two (e.g., JANE) or automatically determined by the processing device 205 to relate to player two's play is stored in memory 207 and associated with player two's ID.”
Regarding claim 10, Bonito as combined teaches the apparatus of claim 7, wherein the at least one camera comprises a plurality of cameras (said fig. 1:111: “a video camera” or “camera… phone or PDA”).
Regarding claim 11, Bonito as combined teaches the apparatus of claim 7, wherein the at least one object (in play) comprises at least one of sporting equipment, a player, a referee and a ball (via fig. 3:326).
Regarding claim 19, claim 19 is rejected the same as claim 7. Thus argument presented in claim 7, above, is equally applicable to claim 19. 
Regarding claim 20, claim 20 is rejected the same as claim 9. Thus argument presented in claim 9, above, is equally applicable to claim 20. 

















Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030) as applied above further in view of Campbell et al. (US Patent App. Pub. US 2013/0222418 A1) as applied above further in view of Abbott et al. (Land-Vehicle Navigation Using GPS) as applied above.
Regarding claim 12, claim 12 is rejected the same as claim 3. Thus argument presented in claim 3 is equally applicable to claim 12. 
































Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030) as applied above further in view of Wilk (US Patent App. Pub. No.: US 2003/0008719 A1).
Regarding claim 18, Bonito as combined teaches the system of claim 13, wherein the sports activity venue (as shown in fig. 4 being a golf course) comprises one of a stadium, an arena, a park and a gym.  
Thus, Bonito does not teach “a stadium, an arena, a park and a gym”.
Accordingly, Wilks teaches the claimed “park” in terms of “golf park” via:
“[0002] This invention relates to golf. More specifically, this invention relates to a new kind of golf course.  Several golf courses in accordance with the invention may be incorporated into a golf park.  This invention also relates to a method for playing a golf game.”

Thus said one of ordinary skill in the art can modify Bonito’s golf course of fig. 4 to be a golf park as taught by Wilks by modifying the surrounding land of Bonito’s golf course with another/other golf course(s). 
Thus said one of ordinary skill in the art would recognize that the combination is predictable or looked forward to because a fast golfer can play golf “without encountering slower golfers in front or faster golfers behind”, hence addressing overcrowding, and “enabling the play of golf even in areas where land is scarce” via Wilks: 
“[0004] An object of the present invention is to provide a golf course where an 
individual or a group can play golf at a desired pace, without encountering slower golfers in front or faster golfers behind. 
[0005] Another object of the present invention is to provide a golf course wherein land usage is minimized, thereby enabling the play of golf even in areas where land is scarce.”



Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030 with priority to 4/18/12 via provisional application 61/635,034) as applied above further in view of Chatterjee et al. (US Patent 8,527,333).
Regarding claim 23, Li as combined teaches the apparatus of claim 1, wherein the synthesizer unit (said fig. 1:105,117,119,121,123,129 combined via fig. 1:113: “NETWORK”) determines one or more outcome probabilities (via “likely” “prices” and said golf gambling in the rejection of claim 9) based on the one or more sporting activity events (said as shown in fig. 4 via:
“[0047] As illustrated in exemplary Table 1, the location of AD2 304 on the display 209 depicted in FIG. 3 may be considered the best ad location.  As a result, the bid prices would likely be higher for the AD2 ad space.  The bidding may be limited to ads displayed on mobile terminals 101 at one golf course or a particular set of golf courses, or may apply to ads displayed on all mobile terminals 101 at association member courses.  Similar to other auctions, bid closing times would be identified to allow adequate time to obtain an advertiser's ad artwork and store the artwork in the memory of the local server 105 (or a centralized sever from which the local server 105 retrieves or receives ads for display on the mobile terminal display 209) for distribution to the mobile terminal 101 at the appropriate time(s).”).

	Thus, Bonito does not teach the claimed calculates or “determines one or more outcome probabilities”.
	







determines one or more outcome probabilities (via fig. 7: last box: “Determine…likelihood”).
Thus, one of ordinary skill in the art of bidding with advertisements and golf gambling can modify Bonito’s teaching of said fig. 1:105,117,119,121,123,129 combined via fig. 1:113: “NETWORK” and the likely prices or golf-gambling with Chatterjee’s teaching of figures 7:last box: “Determine…likelihood” in the context of “PPC” (price per click) as set in fig. 8: “(PPC=$0.25)” by setting Bonito’s likely advertisement price to 25 cents based on the determined likelihood and recognize that the modification is predictable or looked forward to in order to receive the quarter as indicated in fig. 9: “Advertiser charged $0.25”, “the highest-bidder fee associated with…a sporting event” via Chatterjee, c.13,ll. 7-18:
“Similarly, if a search engine determines that certain keywords have become strongly associated with a particular date in the future in the minds of its users, the processor may increase the highest-bidder fee associated with that keyword/date.  For example, if a city is picked for a sporting event and the server 110 suddenly receives numerous searches for the city and date, the server 110 may automatically allocate a highest bidder fee for the city name and relevant dates.  Thus, the server may set a highest-bidder fee for the keyword/period pair of "Indianapolis" and February 2012 upon receiving a large number of searches for "football championship Indianapolis February 2012".”).







Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US Patent App. Pub.: 2008/0108456 A1) in view of Li et al. (US Patent 8,655,030 with priority to 4/18/12 via provisional application 61/635,034) as applied above further in view of Berg et al. (US Patent 8,229,824).
Regarding claim 24, Bonito as combined teaches the apparatus of claim 1, wherein the synthesizer unit (said fig. 1:105,117,119,121,123,129 combined via fig. 1:113: “NETWORK”) receives a desired outcome and determines one or more recommended sporting activity events (as shown in fig. 4) likely to lead to the desired outcome.
Thus Bonito does not teach, as indicated in bold above:
“receives a desired outcome and determines one or more recommended sporting activity events likely to lead to the desired outcome”.
	











receives a desired outcome (via fig. 3:302: “Request user…outcome”) and determines one or more recommended (via “the system can recommend… That…the user can place one bet for this outcome” “of an event”) sporting activity events (via a “sports scores” “event”) likely (via “based on probabilities”) to lead to the desired outcome (said via fig. 3:302: “Request user…outcome” via c.24,l. 46 to c.24,l.2:
“Further, as an example of guiding a user's bets based on probabilities expressed by the user, consider the user's estimated probabilities of occurrence in FIG. 16, e.g., 54%, 31%, 15%, 0%, 0% and 0% and the corresponding prediction market probability estimates based on the costs of the bets, e.g., 35%, 17%, 15%, 9%, 11% and 11%, respectively.  The prediction market probability estimates are rounded off to two digits in this example.  Further, the effects of bet amount on security price are ignored.  By identifying the outcome with the largest difference by which the user's estimated probability exceeds the prediction market probability, the system can recommend, e.g., that the risk neutral trader trying to maximize expected value in this market alone should be all in on that outcome since it is the most under priced.  That is, the user can place one bet for this outcome.  In another approach, the system can recommend that the user place a number of bets, where the bet size is proportional to the discrepancy between the user's probability estimates and the prediction market estimates.  Further, a bet for an outcome can be recommended when the user's estimate is greater than the prediction market estimate, and a bet against an outcome can be recommended when the user's estimate is less than the prediction market estimate.  Generally, bets can be suggested based on how the current market prices compare to the user's estimates.”).
	
	






“In one aspect, a computer-implemented method for trading in a prediction market includes receiving a user input, via a user interface, of a user's estimated probabilities of occurrence of different possible outcomes of an event.  For example, the event can relate to stock prices, sports scores, business related events, or other events of interest.  The method further includes determining one or more proposed trades in a prediction market based on the user's estimated probabilities.  In the prediction market, the user can buy and sell securities which represent the different outcomes.  For example, the proposed trades can include trades for securities which represent outcomes which the user believes are likely to occur.  An output is provided, via the user interface, which depicts the one or more proposed trades.  The output can indicate a trade amount and a potential payoff, for instance.  A risk profile of the user can also be used in proposing trades.  Thus, the technique can include collecting the estimated probabilities, then using that information to suggest or trade automatically in a prediction market.”









Suggestions

Applicant’s disclosure (US 2018/0137364 A1) states, emphasis added:
[0006] With the availability of quantitative data from recently developed object tracking technology , it may be possible to improve playing performance , team strategy , broadcasting and media programming and the overall consumer experience. The utility of this data will depend on the quality and robustness of the customizable, automated algorithms developed to quantitatively , consistently , and comprehensively characterize every sporting activity as it occurs, as well as the timely accessibility of all the permutations of the results of these activities.”

	Claim 1 does not claim “automated algorithms”. 
In contrast, claim 1 claims in terms of a list or any order “a synthesizer unit that is adapted to receive…and perform further processing…analyze…to determine…and generate” that is NOT interpreted under 35 USC 112(f). 
In contrast, claim 3 claims the algorithms in the form of “routine”. 
In contrast, Li teaches a manual process via said “human personnel” to generate contextual descriptors. Thus, applicant’s disclosure of the “automated algorithms” is an indication of non-obviousness in view of Li’s “human personnel” generating contextual descriptors.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Wong et al. (US Patent App. Pub. No.: US 2013/0305287 A1) is pertinent as 
Teaching “image recognition” and a “contextual search” “related to sports”
“[0080] In some implementations, the media source may search any text and/or metadata contained in the uploaded user-generated content for pre-defined identifiers.  For example, if the uploaded user-generated content is a document or a video with subtitles, the media source may perform a semantic or contextual search of the text or subtitles determine that the uploaded user-generated content is related to sports.  Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content.  The media source may first convert an audio track corresponding to the uploaded user-generated content to text before performing a semantic or contextual search. 
[0081] The media source may alternatively and/or additionally recognize the genre of content of the user-generated content based on video and/or image recognition.  For example, the media source may employ image recognition techniques to evaluate video frames of the user-generated content and determine identifiers to associate with the uploaded user-generated content.  For example, the media source may recognize a baseball bat in a video frame of user-generated content and associate a Sports identifier with the uploaded user-generated content.  The media source may additionally be capable of recognizing a location depicted in the user-generated content based on video and/or image recognition.” 











van Zwol et al. (US Patent App. Pub. No.: US 2013/0097285 A1) is pertinent as teaching “image” “recognition” and a “contextual search…to identify…an event associated with the image, such as a …sporting event” via:
“[0036] A media enrichment presentation item can be positioned over a media object, and a media enrichment presentation item type identifies the portion of the media object to which the media enrichment presentation item is associated.  A point-type media enrichment presentation item is a type of media enrichment presentation item that is associated with a particular point in the media object.  A box-type media enrichment presentation item is a type of media enrichment presentation item that is associated with an area in the media object.  A global media enrichment presentation item is a type of media enrichment presentation item that is defined over the media object as a whole.  
Media enrichment presentation items can be extended to the video domain by, e.g., adding one or more timelines to the video for which the media enrichment presentation item is valid.  By way of some non-limiting examples, a media enrichment presentation item of an image can be product media enrichment presentation item, which might be a point-type media enrichment presentation item, contextual search terms can be associated with the image and can be used to identify a media enrichment presentation item, which might be a point-type or global-type media enrichment presentation item, celebrity recognition in connection with the image might indicate a media enrichment presentation item, which might be a box-type media enrichment presentation item, brand detection in connection with the image might indicate a media enrichment presentation item, which might be a box-type or a global-type media enrichment presentation item, and/or an event associated with the image, such as a concert, sporting event, or other type of gathering, a broadcast event, media event, etc., which might be a global-type media enrichment presentation item.  As further non-limiting examples, a media enrichment presentation item of a video might be a product media enrichment presentation item, which might be a time-based point-type media enrichment presentation item, contextual search terms can be used to identify a media enrichment presentation item that might be a time-based point-type or global-type media enrichment presentation item, a media enrichment presentation item based on celebrity recognition might be a time-based box-type or global-type media enrichment presentation item, a media enrichment presentation item indicated by brand detection might be a time-based box-type or global-type media enrichment presentation item, and/or a media enrichment presentation item indicated by an event might be a global-type media enrichment presentation item, which might optionally be time-based.”



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663